Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00725-CV

                                          John RICHMOND,
                                               Appellant

                                                   v.

 VRM (VENDOR RESOURCE MANAGEMENT), Duly Authorized Agent for the Secretary
                        of Veterans Affairs,
                             Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 2017-CV-03985
                             Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 17, 2018

MOTION GRANTED, DISMISSED

           Appellant has filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                    PER CURIAM